Interim Decision #2339

MATTER OF ALLMON

In Visa Petition Proceedings
A-20284228
Decided by Board January 16, 1975
Petitioner is a United States citizen who sought immediate relative status for his alleged
adopted son under section 201(b) of the Immigration and Nationality Act. Beneficiary
was adopted in Matamoros, Tamaulipas, Mexico. Article 400 of the Civil Code of
Tamaulipas provides for adoption only by persons "who have no descendants." Petitioner
had two natural children. Therefore the adoption was not valid and the petition was
properly denied because the beneficiary does not qualify as the child of the petitioner
under section 101(b)(1)(E) of the Act.
ON BEHALF OF PETITIONER: Pro se

The petitioner is a United States citizen who sought immediate relative status for his alleged adopted son under section 201(b) of the
Immigration and Nationality Act. The petition was denied by the district director in a decision dated November 15, 1973. The petitioner
appealed from that denial. The appeal will be dismissed.
The petitioner presented a decree of adoption, dated December 5,
1970, issued by the Civil Registry of the City of Matamoros in the
Mexican State of Tamaulipas, according to which he and his wife
adopted the beneficiary.
The district director denied the petition nn the ground that the
adoption was not valid inasmuch as the petitioner and his wife have two
natural children. As the district director pointed out, Article 400 of the
Civil Code of Tamaulipas provides for adoption only by persons "who
have no descendants." We have secured a translation of Article 400 from
the Library of Congress. It reads as follows:
Art. 400. Persons over 30 years of age, in the full exercise of their rights and who
have no descendants, may adopt a minor or an incompetent, even if he is of legal age,
provided the adopter is 17 years older than the person adopted, and that the adoption is
beneficial to the latter.

We were advised by the Library of Congress, in a memorandum
dated December 13, 1974, that Article 400 of the Civil Code of
Tamaulipas is equivalent to Article 390 of the Civil Code of the Federal
District and Territories of the Republic of Mexico, which apparently has
been adopted verbatim by a number of Mexican states.
165

Interim Decision #2339
We accordingly agree with the district director's conclusion that the
beneficiary does not qualify as the "child" of the petitioner under section
101(b)(1)(E) of the Immigration and Nationality Act.
The appeal accordingly will be dismissed.
ORDER: The appeal is dismissed.

166

